Exhibit 10.2

LOAN AGREEMENT

THIS LOAN AGREEMENT (“Agreement”) is made and entered into as of December 15,
2005, by and between BJ’S RESTAURANTS, INC., a California corporation
(“Borrower”), and UNION BANK OF CALIFORNIA, N.A., a national banking association
(“Bank”).

SECTION 1. CREDIT FACILITIES.

1.1 The Loan.

1.1.1 The Revolving Loan. Bank will make one or more advances to Borrower upon
Borrower’s request in an aggregate principal amount at any one time outstanding
not to exceed Ten Million Dollars ($10,000,000) (the “Revolving Loan”). The
proceeds of each advance under the Revolving Loan shall be used only to finance
Borrower’s working capital and for other general corporate purposes. Each
advance requested and made under the Revolving Loan shall be in a principal
amount of not less than One Hundred Thousand Dollars ($100,000), or in
increments of Fifty Thousand Dollars ($50,000) in excess thereof. Borrower may
borrow, repay and reborrow all or any part of the Revolving Loan in accordance
with the terms of the Revolving Note (as such term is defined herein below);
provided, however, that for at least thirty (30) consecutive days during each
twelve (12) month period during which this Agreement is in effect, the aggregate
principal amount of all advances outstanding under the Revolving Loan must be
Zero Dollars ($0). All borrowings of the Revolving Loan must be made before
December 31, 2008, on which date all unpaid principal of, and accrued but unpaid
interest on, the Revolving Loan shall be due and payable. Borrower’s obligation
to repay the aggregate outstanding principal amount of all advances made by Bank
to Borrower under the Revolving Loan, together with accrued but unpaid interest
thereon, shall be evidenced by Bank’s standard form of commercial promissory
note (the “Revolving Note”), duly issued by Borrower in favor of Bank. Bank
shall enter each amount borrowed and repaid in connection with the Revolving
Note in Bank’s records and such entries shall be deemed correct, absent manifest
error. The failure of Bank to make any such entries shall not discharge Borrower
from its obligation to repay in full with interest all amounts borrowed under
the Revolving Loan.

1.1.2 The L/C Sublimit. As a sublimit of the Revolving Loan, Bank shall issue,
for the account of Borrower, one or more irrevocable commercial and/or standby
letters of credit (collectively, “L/Cs” and individually, an “L/C”), with
transport documents presented in a full set to Bank (and, in the case of airway
bills, consigned to Bank) and calling for drafts at sight or usance, secured or
unsecured, covering the importation or purchase of goods (in the case of each
commercial L/C) or supporting Borrower’s worker’s compensation or other
obligations incurred in the normal course of business (in the case of each
standby L/C) (the “L/C Sublimit”). The sum of (a) the aggregate amount available
to be drawn under all outstanding L/Cs and (b) the aggregate amount of unpaid
reimbursement obligations under drawn L/Cs shall not exceed Seven Million Five
Hundred Thousand Dollars ($7,500,000) at any time and shall reduce, Dollar for
Dollar, the maximum amount available to be borrowed under the Revolving Loan.
Each L/C shall be drawn on such terms and conditions as may be acceptable to
Bank and shall be governed by the terms of (and Borrower agrees to execute)
Bank’s

 

1



--------------------------------------------------------------------------------

standard form of commercial or standby letter of credit application and
reimbursement agreement in connection therewith, as applicable; provided,
however, that (a) no commercial L/C shall expire more than one hundred eighty
(180) days from its date of issuance or in any event later than April 30, 2009,
and (b) no standby L/C shall expire more than twelve (12) months from its date
of issuance or in any event later than December 31, 2009.

1.2 Terminology. The following words and phrases, whether used in their singular
or plural form, shall have the meanings set forth below:

“GAAP” means generally accepted accounting principles and practices consistently
applied. Accounting terms used in this Agreement but not otherwise expressly
defined have the meanings given them by GAAP.

“L/C” means the commercial L/Cs or the standby L/Cs, or both, as the context may
require.

“Lien” means any voluntary or involuntary security interest, mortgage, pledge,
claim, charge, encumbrance, title retention agreement, or third party interest,
covering all or any part of the property of Borrower.

“Loan” means all of the credit facilities described hereinabove.

“Loan Documents” means this Agreement, the Note, and all other documents,
instruments and agreements required by Bank and executed in connection with this
Agreement, the Note, the Loan, and with all other credit facilities from time to
time made available to Borrower by Bank.

“Note” means all of the promissory notes described hereinabove.

1.3 Prepayment. The Loan may be prepaid in full or in part, but only in
accordance with the terms of the Note, and any such prepayment shall be subject
to any prepayment fee provided for therein.

1.4 Interest. The unpaid principal amount of the Loan shall bear interest at the
rate or rates provided in the Note.

1.5 Upfront Fee. On or before the date of execution of this Agreement, Borrower
shall pay to Bank an upfront fee in the sum of Three Thousand Dollars ($3,000).

1.6 Unused Fee. On the last day of each calendar quarter, commencing
December 31, 2005, and on the termination date of the Revolving Loan, Borrower
shall pay to Bank a fee equal to one-tenth of one percent (1/10 of 1%) per annum
on the unused portion of the Revolving Loan, computed on the basis of a 360-day
year for actual days elapsed. For clarification purposes only, L/Cs issued under
the L/C Sublimit shall be considered as usage in the calculation of such unused
fee.

1.7 L/C Fees. All fees in connection with the issuance, amendment and payment of
any L/C shall be in accordance with Bank’s standard schedule of fees as
published from time to time,

 

2



--------------------------------------------------------------------------------

except that the issuance fee with respect to each L/C shall be one percent
(1%) per annum on the face amount thereof.

1.8 No Security. Borrower’s obligations and liabilities to Bank under this
Agreement and the other Loan Documents shall be unsecured.

SECTION 2. CONDITIONS PRECEDENT

Bank shall not be obligated to disburse all or any portion of the Loan unless at
or prior to the time of each such disbursement, the following conditions have
been fulfilled to Bank’s satisfaction:

2.1 Compliance. Borrower shall have performed and complied with all terms and
conditions required by this Agreement to be performed or complied with, and
shall have executed and delivered to Bank the Note and all other Loan Documents
to which Borrower is a party.

2.2 Authorization to Obtain Credit. Borrower shall have provided Bank with an
Authorization to Obtain Credit, Grant Security, Guarantee or Subordinate, on
Bank’s standard form or otherwise in a form acceptable to Bank, duly executed by
the secretary or an assistant secretary of Borrower, authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
Borrower is a party. Such Authorization to Obtain Credit, Grant Security,
Guarantee or Subordinate shall also designate the officers of Borrower who are
authorized to act on Borrower’s behalf in connection with this Agreement to do
the things required of Borrower pursuant to this Agreement and the other Loan
Documents to which Borrower is a party.

2.3 Continuing Compliance. At the time any disbursement of the Loan is to be
made and immediately thereafter, there shall not exist any Event of Default (as
such term is hereinafter defined) or any event, condition, or act which with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default.

SECTION 3. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants that:

3.1 Principal Business Activity. Borrower’s principal business is the operation
of restaurants and breweries within selected restaurants.

3.2 Affiliates and Subsidiaries. Borrower’s affiliates and subsidiaries (those
entities in which Borrower has either a controlling interest or a twenty-five
percent (25%) or more ownership interest) and their addresses, and the names of
the persons or entities owning five percent (5%) or more of the capital stock of
Borrower, are as provided on a schedule delivered to Bank on or before the date
of this Agreement; provided, however, that Borrower shall have no obligation to
update such schedule for those entities that acquire five percent (5%) or more
of the capital stock of Borrower in the ordinary course of business and are
required to file a Form 13G with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

3.3 Organization and Qualification. Borrower is a corporation, duly organized
and existing under the laws of the State of California, is duly qualified and in
good standing in any jurisdiction where such qualification is required, and has
the power and authority to carry on the business in which it is engaged and/or
proposes to engage, except where the failure to be so qualified would not have a
material adverse effect on Borrower.

3.4 Power and Authorization. Borrower has the power and authority to enter into
this Agreement and to execute and deliver the Note and all other Loan Documents
to which it is a party. This Agreement and all things required by this Agreement
and the other Loan Documents to which Borrower is a party have been duly
authorized by all requisite corporate action on the part of Borrower.

3.5 Authority to Borrow. The execution, delivery and performance of this
Agreement, the Note and all other Loan Documents to which Borrower is a party
are not in contravention of any of the terms of any indenture, agreement or
undertaking to which Borrower is a party or by which it or any of its property
is bound or affected.

3.6 Compliance with Laws. Borrower is in compliance with all applicable laws,
rules, ordinances or regulations which materially affect the operations or
financial condition of Borrower.

3.7 Title. Except for assets which may have been disposed of in the ordinary
course of business, Borrower has good and marketable title to all property
reflected in the financial statements that it has delivered to Bank and to all
property purchased or otherwise acquired by Borrower since the date of such
financial statements, free and clear of all Liens, except for Liens permitted by
this Agreement.

3.8 Financial Statements. Borrower’s financial statements (on Form 10Q) for the
fiscal period ended October 4, 2005, have heretofore been furnished to Bank, are
true and complete, and fairly represent in all material respects Borrower’s
financial condition for the fiscal period covered thereby. Since October 4,
2005, there has been no material adverse change in Borrower’s financial
condition or operations.

3.9 Litigation. There is no litigation or proceeding pending or, to Borrower’s
knowledge, threatened against Borrower or any of its property which is
reasonably likely to affect the financial condition, property or business of
Borrower in a materially adverse manner or result in liability of more than One
Million Dollars ($1,000,000) in excess of Borrower’s insurance coverage.

3.10 ERISA. Borrower’s defined benefit pension plans (as defined in the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)), if any, meet, as
of the date hereof, the minimum funding standards of Section 302 of ERISA, and
no Reportable Event (as such term is defined in ERISA) or Prohibited Transaction
(as such term is defined in ERISA) has occurred with respect to any such plan
that would have a material effect on Borrower.

3.11 Regulation U. No action has been taken or is currently planned by Borrower,
or any agent acting on its behalf, which would cause this Agreement or the Note
to violate Regulation

 

4



--------------------------------------------------------------------------------

U or any other regulation of the Board of Governors of the Federal Reserve
System, or to violate the Securities and Exchange Act of 1934, in each case as
in effect now or as the same may hereafter be in effect. Borrower is not engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock as one of its important activities and, except as may be expressly
agreed to and documented between Borrower and Bank, none of the proceeds of the
Loan will be used directly or indirectly for such purpose.

3.12 No Event of Default. Borrower is not now in default in the payment of any
of its material obligations, and there exists no Event of Default, and no
condition, event or act which with notice or lapse of time, or both, would
constitute an Event of Default.

3.13 Borrower Solvent. Borrower is now and shall be at all times hereafter
Solvent. As used herein, the term “Solvent” shall mean, as to Borrower at any
time, that: (a) the fair value of the property and assets of Borrower is greater
than the amount of Borrower’s indebtedness as such value is established and such
indebtedness is evaluated for purposes of Section 101(32) of the United States
Bankruptcy Code (12 U.S.C. 101 et seq.); (b) the present fair saleable value of
the property and assets of Borrower is not less than the amount that will be
required to pay the probable liability of Borrower on its indebtedness as it
becomes absolute and matured; (c) Borrower is able to realize upon its property
and assets and pay its indebtedness (including trade Indebtedness) as it matures
in the normal course of business; (d) Borrower does not intend to, and does not
believe that it will, incur Indebtedness beyond its ability to pay same as it
matures; and (e) Borrower is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which its property and
assets would constitute unreasonably small capital.

3.14 Continuing Representations and Warranties. The foregoing representations
and warranties shall be considered to have been made again at and as of the date
of each and every disbursement of the Loan or other extension of credit and
shall be true and correct as of each such date.

SECTION 4. AFFIRMATIVE COVENANTS

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

4.1 Use of Proceeds. Borrower will use the proceeds of the Loan only as provided
in Section 1 hereinabove.

4.2 Payment of Obligations. Borrower will pay and discharge promptly all taxes,
assessments and other governmental charges and claims levied or imposed upon it
or its property, or any part thereof; provided, however, that Borrower shall
have the right in good faith to contest any such taxes, assessments, charges or
claims and, pending the outcome of such contest, to delay or refuse payment
thereof provided that adequately funded reserves are established by it to pay
and discharge any such taxes, assessments, charges and claims.

 

5



--------------------------------------------------------------------------------

4.3 Maintenance of Existence. Borrower will maintain and preserve its existence,
its assets, and all rights, franchises, licenses and other authority necessary
for the conduct of its business, and will maintain and preserve its property,
equipment and facilities in good order, condition and repair. Bank may, at
reasonable times, visit and inspect any of Borrower’s properties.

4.4 Records. Borrower will keep and maintain full and accurate accounts and
records of its operations in accordance with GAAP and will permit Bank, at
Bank’s expense (unless an Event of Default has occurred and is continuing, in
which case such audits shall be at Borrower’s expense), to have access thereto,
to make examination and photocopies thereof, and to make audits of Borrower’s
accounts and records.

4.5 Information Furnished. Borrower will furnish to Bank:

(a) Within forty-five (45) days after the close of each fiscal quarter, except
for the final fiscal quarter of each fiscal year, its unaudited financial
statements (on Form 10Q) for such fiscal quarter, all prepared in accordance
with GAAP;

(b) Within one hundred twenty (120) days after the close of each fiscal year, a
copy of its financial statements (on Form 10K) for such fiscal year, examined
and prepared on an audited basis by independent certified public accountants
selected by Borrower and reasonably satisfactory to Bank in accordance with
GAAP;

(c) Concurrently with the delivery of the financial statements described in
subsections (a) and (b) of this Section 4.5, a certification of compliance with
all financial covenants under this Agreement, executed by Borrower’s president,
chief financial officer or other duly authorized officer in form and substance
acceptable to Bank;

(d) Prompt written notice to Bank of any Event of Default or breach under any of
the terms or provisions of this Agreement or any other Loan Document, any
litigation which would have a material adverse effect on Borrower’s financial
condition, and any other matter which has resulted in, or is likely to result
in, a material adverse change in Borrower’s financial condition or operations
taken as a whole;

(e) Prior written notice to Bank of any change in Borrower’s officers,
Borrower’s name or state of organization, or the location of Borrower’s assets,
principal place of business or chief executive office;

(f) Within fifteen (15) days after Borrower knows or has reason to know that any
material Reportable Event (as such term is defined in ERISA) or Prohibited
Transaction (as such term is defined in ERISA) has occurred with respect to any
defined benefit pension plan of Borrower, a statement of an authorized officer
of Borrower describing such event or condition and the action, if any, which
Borrower proposes to take with respect thereto; and

(g) Such other financial statements and information concerning Borrower as Bank
may reasonably request from time to time.

 

6



--------------------------------------------------------------------------------

4.6 Liquidity. Borrower will maintain unencumbered and unrestricted Liquid
Assets at all times in an aggregate amount of not less than the sum of (a) the
aggregate principal amount of all advances outstanding under the Revolving Loan
at such time plus (b) Two Million Dollars ($2,000,000). As used in this
Agreement, “Liquid Assets” shall mean immediately available: (a) cash, bank
deposits, accounts and mutual funds; (b) obligations of or guaranteed by the
U.S. Government or an agency thereof; and (c) stocks, bonds and other debt
instruments regularly traded on the New York Stock Exchange, the American Stock
Exchange or NASDAQ and which can be readily converted into cash. For the purpose
of determining compliance with this Section 4.6, each L/C issued by Bank for the
account of Borrower hereunder shall not be treated as an outstanding advance
under the Revolving Loan unless and until such L/C has been drawn upon.

4.7 Insurance. Borrower will keep all of its insurable property, whether real,
personal or mixed, insured by companies approved by Bank, which approval shall
not be unreasonably withheld, against fire and such other risks, and in such
amounts and with such deductibles as is customarily obtained by companies having
Borrower’s scope of operations. Borrower will furnish to Bank statements of its
insurance coverage, will promptly upon Bank’s request furnish other or
additional insurance deemed necessary by Bank to the extent that such insurance
may be available. Borrower will maintain adequate worker’s compensation
insurance and adequate insurance against liability for damage to persons or
property. All policies shall require at least ten (10) days’ written notice to
Bank before alteration or cancellation. Borrower will also be allowed to
self-insure all or any portion of such risks.

4.8 Additional Requirements. Upon Bank’s reasonable request, Borrower will
promptly take such further action and execute all such additional documents and
instruments in connection with this Agreement and the other Loan Documents as
Bank in its reasonable discretion deems necessary, and promptly supply Bank with
such other information concerning its affairs as Bank may reasonably request
from time to time.

4.9 Litigation and Attorneys’ Fees. Upon Bank’s request, Borrower will promptly
pay to Bank reasonable attorneys’ fees, including the reasonable estimate of the
allocated costs and expenses of in-house legal counsel and staff, and all
out-of-pocket costs and other expenses paid or incurred by Bank in collecting,
modifying or compromising the Loan or in enforcing or exercising its rights or
remedies created by, connected with or provided for in this Agreement and any
other Loan Documents. If any judicial action, arbitration or other proceeding is
commenced, only the prevailing party shall be entitled to attorneys’ fees and
court costs.

4.10 Bank Expenses. Upon Bank’s request, Borrower will pay or reimburse Bank for
all costs, expenses and fees incurred by Bank in preparing and documenting this
Agreement and the Loan, and all amendments and modifications to any Loan
Documents, including but not limited to all filing and recording fees, costs of
appraisals, insurance and reasonable attorneys’ fees, including the reasonable
estimate of the allocated costs and expenses of in-house legal counsel. The
total amount of the costs, expenses and fees incurred by Bank and for which
Borrower shall be obligated to pay or reimburse Bank hereunder shall not exceed
Five Thousand Dollars ($5,000) during the term of this Agreement; provided,
however, that at all times during which an Event of Default exists hereunder,
there shall be no limitation on the total amount of the costs, expenses and fees
incurred by Bank for which Borrower shall be obligated to pay or reimburse Bank
hereunder.

 

7



--------------------------------------------------------------------------------

SECTION 5. NEGATIVE COVENANTS

Until all sums payable pursuant to this Agreement, the Note and the other Loan
Documents have been paid in full, unless Bank otherwise consents in writing,
Borrower agrees that:

5.1 Liens. Borrower will not create, assume or suffer to exist any Lien on any
of its property, whether real, personal or mixed, now owned or hereafter
acquired, or upon the income or profits thereof, except (a) Liens, if any, in
favor of Bank, (b) Liens for taxes not delinquent and taxes and other items
being contested in good faith, (c) minor encumbrances and easements on real
property which do not affect its market value, (d) Liens on Borrower’s personal
property in existence on the effective date of this Agreement, and (e) future
purchase money security interests and security interests created under
capitalized leases encumbering only the assets purchased.

5.2 Borrowings. Borrower will not sell, discount or otherwise transfer any
account receivable or any note, draft or other evidence of indebtedness, except
to Bank or except to a financial institution at face value for deposit or
collection purposes only, and without any fees other than the financial
institution’s normal fees for such services. Borrower will not borrow any money,
become contingently liable to borrow money, or enter any agreement to directly
or indirectly obtain borrowed money, except (a) indebtedness of Borrower
existing on the effective date of this Agreement, (b) purchase money
indebtedness and capitalized lease obligations of Borrower, (c) any tenant
improvement allowance granted by any landlord in the ordinary course of business
and (d) pursuant to agreements with Bank.

5.3 Sale of Assets, Liquidation or Merger. Borrower will not liquidate, dissolve
or enter into any consolidation, merger, partnership or other combination, or
convey, sell or lease all or the greater part of its assets or business, or
purchase or lease all or the greater part of the assets or business of another
person or entity. Nothing contained in this Section 5.3 shall be deemed to
prohibit or otherwise limit the ability of Borrower to (a) sell inventory to its
customers in the ordinary course of Borrower’s business or (b) engage in any
sale and leaseback transaction with respect to any of its property, whether now
owned or hereafter acquired.

5.4 Loans, Advances and Guaranties. Borrower will not, except in the ordinary
course of business as currently conducted, make any loans or advances, become a
guarantor or surety, or pledge its credit or properties.

5.5 Investments. Borrower will not purchase the debt or equity of another person
or entity, except for (a) savings accounts and certificates of deposit of Bank,
(b) direct U.S. Government obligations, and (c) commercial paper, short-term
notes, corporate bonds, asset-backed securities and letters of credit issued by
corporations with the highest ratings of Moody’s Investors Service, Inc., the
Standard & Poor’s Rating Group, a division of McGraw-Hill, Inc. or any other
nationally-known rating service reasonably acceptable to Bank; provided that all
of such permitted investments shall mature within two (2) years of purchase.

 

8



--------------------------------------------------------------------------------

5.6 Profitability. Borrower will not incur a net loss after taxes (excluding any
extraordinary non-cash items) in any two (2) consecutive fiscal quarters during
the term of this Agreement.

SECTION 6. EVENTS OF DEFAULT

The occurrence of any of the following events (collectively, “Events of Default”
and individually, an “Event of Default’) shall terminate any obligation of Bank
to make or continue the Loan and shall automatically, unless otherwise provided
under the Note, make all sums of interest and principal and any other amounts
owing under the Loan immediately due and payable, without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
or any other notice or demand:

6.1 Payment Default. Borrower shall default in the due and punctual payment of
the principal of or the interest on the Note or on any amounts owing under any
of the Loan Documents and such default shall continue for a period of five
(5) business days; or

6.2 Covenant Default. Borrower shall default in the due performance or
observance of any covenant or condition contained in this Agreement or any of
the other Loan Documents, and in the case of any default under Sections 4.5(a),
4.5(b), 4.5(c), 5.4 and 5.5 of this Agreement only, such default shall continue
for a period of five (5) business days; or

6.3 Insolvency. Borrower shall become insolvent or fail generally to pay its or
his debts as such debts become due; or

6.4 Bankruptcy Proceeding. Borrower shall commence any voluntary or involuntary
proceeding under any laws relating to bankruptcy, insolvency, reorganization,
arrangement, debt adjustment or debtor relief and, in the case of any
involuntary proceeding only, such involuntary proceeding shall not be dismissed
or discharged within sixty (60) days after the commencement thereof; or

6.5 Assignment For Benefit Of Creditors. Borrower shall make an assignment for
the benefit of its creditors of any substantial part of its property; or

6.6 Appointment Of Receiver. There shall be appointed, or any proceeding shall
be commenced for the appointment of, any receiver, trustee, custodian or similar
official for all or substantially all of Borrower’s property and, in the case of
any involuntary receivership only, such involuntary receivership shall not be
dismissed or discharged within sixty (60) days after the commencement thereof;
or

6.7 Dissolution Or Liquidation. Any proceeding shall be commenced for the
dissolution or liquidation of Borrower; or

6.8 Termination Of Existence. Borrower’s existence shall be terminated; or

6.9 Failure to Comply. Borrower shall fail to comply with any order, judgment,
injunction, decree, writ or demand of any court or other public authority and
such order, judgment,

 

9



--------------------------------------------------------------------------------

injunction, decree, writ or demand shall continue unsatisfied and in effect for
a period of sixty (60) days without being vacated, discharged, satisfied or
stayed or bonded pending appeal; or

6.10 Legal Process. There shall be filed or recorded against Borrower, or
against the property of Borrower, any notice of levy, notice to withhold, or
other legal process for taxes other than property taxes, and such notice or
other legal process shall not be released, stayed, vacated, bonded or otherwise
dismissed within sixty (60) days after the date of its filing or recording and
is material to the Company; or

6.11 Default On Other Indebtedness. Borrower shall default on any obligation
concerning the borrowing of money that is outstanding in the aggregate amount of
Two Million Dollars ($2,000,000) or more; or

6.12 Judicial Liens. Any writ of attachment, execution, or other judicial lien
shall be issued against Borrower, or any property of Borrower, and such writ or
other judicial lien shall not be released, stayed, vacated, bonded or otherwise
dismissed within sixty (60) days after the date of its issuance and is material
to the Company; or

6.13 Change Of Ownership. There shall be a change in ownership or control of
fifty-one percent (51%) or more of the capital stock of Borrower.

SECTION 7. GENERAL PROVISIONS

7.1 Additional Remedies. The rights, powers and remedies given to Bank hereunder
shall be cumulative and not alternative and shall be in addition to all rights,
powers and remedies given to Bank by law against Borrower or any other person or
entity including but not limited to Bank’s rights of setoff and banker’s lien.

7.2 Nonwaiver. Any forbearance or failure or delay by Bank in exercising any
right, power or remedy hereunder shall not be deemed a waiver thereof and any
single or partial exercise of any right, power or remedy shall not preclude the
further exercise thereof. No waiver shall be effective unless it is in writing
and signed by an officer of Bank.

7.3 Inurement. The benefits of this Agreement and the other Loan Documents shall
inure to the successors and assigns of Bank and the permitted successors and
assigns of Borrower, but any attempted assignment by Borrower without Bank’s
prior written consent shall be null and void.

7.4 Applicable Law. his Agreement and the other Loan Documents shall be governed
by and construed in accordance with the laws of the State of California.

7.5 Severability. Should any one or more provisions of this Agreement or any
other Loan Document be determined to be illegal or unenforceable, all other
provisions of this Agreement or such other Loan Document shall nevertheless be
effective.

 

10



--------------------------------------------------------------------------------

7.6 Controlling Document. In the event of any inconsistency between the terms of
this Agreement and any other Loan Document, the terms of such other Loan
Document shall prevail.

7.7 Construction. The Section and subsection headings herein are for convenient
reference only and shall not limit or otherwise affect the interpretation of
this Agreement.

7.8 Amendments. This Agreement may be amended only in writing signed by all
parties hereto.

7.9 Counterparts. Borrower and Bank may execute one or more counterparts to this
Agreement, each of which shall be deemed an original, but all of such
counterparts when taken together shall constitute one and the same agreement.

7.10 Notices. Any notices or other communications provided for or allowed
hereunder shall be effective only when given by one of the following methods and
addressed to the parties at their respective addresses and shall be considered
to have been validly given (a) upon delivery, if delivered personally, (b) upon
receipt, if mailed, first class postage prepaid, with the United States Postal
Service, (c) on the next business day, if sent by overnight courier service of
recognized standing, or (d) upon telephoned confirmation of receipt, if
telecopied. The addresses to which notices or demands are to be given may be
changed from time to time by notice delivered as provided hereinabove.

7.11 Integration Clause. Except for the other Loan Documents, this Agreement
constitutes the entire agreement between Bank and Borrower regarding the Loan,
and all prior oral or written communications between Borrower and Bank shall be
of no further effect or evidentiary value.

 

11



--------------------------------------------------------------------------------

THIS AGREEMENT is executed on behalf of the parties by their duly authorized
representatives as of the date first above written.

“Borrower”

BJ’S RESTAURANTS, INC.

 

By:      Title:      By:      Title:     

Address For Notices:

BJ’s Restaurants, Inc.

16162 Beach Boulevard, Suite 100

Huntington Beach, California 92647

Attention: Greg Levin

                  Chief Financial Officer

Telephone No.: (714) 848-3747, extension 240

Fax No.: (714) 848-5587

“Bank”

UNION BANK OF CALIFORNIA, N.A.

 

By:      Title:     

Address For Notices:

Union Bank of California, N.A.

Commercial Banking Group—

Metro Los Angeles Division

445 South Figueroa Street, 10th Floor

Los Angeles, California 90071

Attention: David Stassel

                  Vice President

Telephone No.: (213) 236-7768

Fax No.: (213) 236-7635

 

12